12/11/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                         October 15, 2019 Session

             HALLYSAH IBSEN AS ADMINSTRATOR OF THE
           ESTATE OF ELAINE KELLY, AND ROBERT KELLY V.
              SUMMIT VIEW OF FARRAGUT, LLC, ET AL.

                   Appeal from the Circuit Court for Knox County
                     No. 2-523-15      William T. Ailor, Judge


                             No. E2018-01249-COA-R3-CV


In this healthcare liability action, the defendants filed a motion for a qualified protective
order allowing them to conduct ex parte interviews with some of the plaintiffs’ treating
healthcare providers pursuant to Tenn. Code Ann. § 29-26-121(f). After the trial court
granted the qualified protective order allowing the interviews, plaintiffs’ counsel wrote a
letter to plaintiffs’ treating providers concerning the interviews. The defendants then
filed a joint motion for sanctions asserting that the letters sent by plaintiffs’ counsel
violated the trial court’s order by attempting to prevent the treating providers from
participating in the interviews. The trial court granted monetary sanctions against the
plaintiffs and their counsel and ordered plaintiffs’ counsel to send retraction letters to
plaintiffs’ treating providers. The plaintiffs appeal. We have determined that the order
on appeal is not a final order and, therefore, dismiss the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which CHARLES D. SUSANO,
JR., and THOMAS R. FRIERSON, II, JJ., joined.

Linn M. Guerrero-Justice, Knoxville, Tennessee, for the appellants, Hallysah Ibsen and
Robert Kelly.

Leslie Tentler Ridings and Meredith Bates Humbert, Kingsport, Tennessee, for the
appellees, Summit View Health Management, Inc., and Summit View of Farragut, LLC.

Edward Gibson White, II, Barton Chandler Williams, and Benjamin Chase Kibler,
Knoxville, Tennessee, for the appellee, Nancy Luongo Witherspoon.

Jamie Ballinger, Knoxville, Tennessee, for the appellee, Mary A. Hammonds.
                                                 OPINION

                             FACTUAL AND PROCEDURAL BACKGROUND

        The administrator of the estate of Elaine Kelly and Ms. Kelly’s husband, Robert
Kelly, filed suit in 2015 against Summit View of Farragut, LLC, a nursing home, and
other healthcare defendants asserting multiple causes of action including healthcare
liability, wrongful death, negligence, fraud, and claims under the Tennessee Adult
Protection Act, Tenn. Code Ann. §§ 71-6-101–126. On January 26, 2017, the defendants
filed a joint motion for a qualified protective order allowing them to conduct ex parte
interviews with a list of Ms. Kelly’s treating healthcare providers pursuant to Tenn. Code
Ann. § 29-26-121(f).1 The plaintiffs objected on the grounds that Tenn. Code Ann. § 29-
26-121(f) was unconstitutional and preempted by HIPAA, the Health Insurance
Portability and Accountability Act, as well as on the ground that the proposed order was
too broad under the statute. The State of Tennessee, through the Office of the Attorney
General, moved to intervene to defend the constitutionality of Tenn. Code Ann. § 29-26-
121(f), and the trial court granted the motion to intervene on August 15, 2017.

       The trial court entered a qualified protective order on September 19, 2017,
allowing ex parte interviews with Ms. Kelly’s treating healthcare providers. The order
includes the following language:

1
    Tennessee Code Annotated Section 29-26-121(f)(1) provides:

          Upon the filing of any “healthcare liability action,” as defined in § 29-26-101, the named
          defendant or defendants may petition the court for a qualified protective order allowing
          the defendant or defendants and their attorneys the right to obtain protected health
          information during interviews, outside the presence of claimant or claimant’s counsel,
          with the relevant patient’s treating “healthcare providers,” as defined by § 29-26-101.
          Such petition shall be granted under the following conditions:
                  (A) The petition must identify the treating healthcare provider or providers for
          whom the defendant or defendants seek a qualified protective order to conduct an
          interview;
                  (B) The claimant may file an objection seeking to limit or prohibit the defendant
          or defendants or the defendant’s or defendants’ counsel from conducting the interviews,
          which may be granted only upon good cause shown that a treating healthcare provider
          does not possess relevant information as defined by the Tennessee Rules of Civil
          Procedure; and
                  (C)(i) The qualified protective order shall expressly limit the dissemination of
          any protected health information to the litigation pending before the court and require the
          defendant or defendants who conducted the interview to return to the healthcare provider
          or destroy any protected health information obtained in the course of any such interview,
          including all copies, at the end of the litigation;
                  (ii) The qualified protective order shall expressly provide that participation in any
          such interview by a treating healthcare provider is voluntary.


                                                     -2-
          The participation of Elaine Kelly’s prior treating medical providers in the
          interviews conducted pursuant to this Order is voluntary. Nothing in this
          order shall be construed as compelling the prior treating medical providers
          to speak to any party in an ex parte interview.

At the September 19, 2017 hearing, the trial court made the following admonition to
plaintiffs’ counsel:

          Mr. Justice, I will tell you that my practice in this Court is that [the order]
          does not preclude you from contacting the doctors and explaining to them
          that this order is voluntary. But it will not give you the ability to contact
          them and tell them not to participate. All right. So that doesn’t give you the
          ability to interfere with the Defendants’ rights to conduct these interviews,
          but you can contact them and make sure that they understand that this is
          volunt[ary].

       On November 9, 2017, the trial court entered an order in which it concluded that
“Tenn. Code Ann. § 29-26-121(f) is constitutional and not preempted by HIPAA.” The
court found that the statute did not violate the separation of powers doctrine.

        The defendants filed a joint motion for sanctions on October 24, 2017, asserting
that six letters sent by plaintiffs’ counsel to Ms. Kelly’s treating healthcare providers
“violated the Court’s [September 19, 2017] order by attempting to keep the health care
providers from taking part in the interviews.” The defendants provided copies of the
letters to the trial court.2 The plaintiffs argued that the defendants sought to sanction the
exercise of fundamental free speech rights.

        In an order entered on January 3, 2018, the trial court found that the letters sent to
Ms. Kelly’s treating healthcare providers violated the court’s order of September 19,
2017, and were “coercive, inflammatory, and improper.” The court imposed the
following sanctions: the plaintiffs and/or their counsel were to pay all costs and
expenses, including attorney fees, incurred by the defendants in preparing for the joint
motion and hearing and in contacting and deposing the treating healthcare providers
identified in the motion for a qualified protective order. The court also ordered the
plaintiffs’ counsel to send a retraction letter to all of the treating healthcare providers he

2
    Some of the portions of the letters quoted by the defendants in their motion include the following:

         “WE BELIEVE IF YOU GRANT THIS INTERVIEW YOU WILL VIOLATE HIPAA AND
          THE COVENANT OF CONFIDENTIALITY YOU OWE TO YOUR PATIENT AND HER
          ESTATE.”
         “If you violate HIPAA, we believe no Tennessee Court Order can excuse such a violation . . . .”
         “I urge you in the strongest terms possible not to do so [participate in the interview].”
         Reference to the possibility of “pursuing legal remedies against you for an illegal interview.”
                                                     -3-
had contacted “explaining that his September 19, 2017 letter was improper, incorrect and
in violation of Court Order.” The trial court further warned that “any further interference
with the Defendant[s’] discovery rights, including the right to interview treating
healthcare providers, shall result in dismissal of this case.”

       On January 18, 2018, the plaintiffs filed a motion to alter or amend the order
granting the defendants’ joint motion for sanctions. The trial court denied the plaintiffs’
motion to alter or amend on June 8, 2018.

      The plaintiffs appeal and raise a number of issues, which we summarize as
follows:

               (1) Whether the trial court erred in sanctioning the plaintiffs for
        violating its September 19, 2017 order prohibiting interference with the
        defendants’ right to conduct ex parte interviews pursuant to Tenn. Code
        Ann. § 29-26-121(f).

              (2) Whether the trial court erred in concluding that Tenn. Code Ann.
        § 29-26-121(f) is constitutional.3

              (3) Whether the trial court erred in concluding that Tenn. Code Ann.
        § 29-26-121(f) is not preempted by HIPAA.

               (4) Whether the disposition of this appeal should be stayed pending
        the issuance by the Tennessee Supreme Court of its decision in Willeford v.
        Klepper, No. M2016-01491-SC-R11-CV.

The defendants argue that this appeal should be dismissed due to the plaintiffs’ failure to
comply with the Tennessee Rules of Appellate Procedure.

                                                ANALYSIS

        Prior to the filing of briefs in this appeal, the defendants filed a motion to dismiss
the appeal based upon the plaintiffs’ failure to comply with the Tennessee Rules of Civil
Procedure. This Court denied the motion “without prejudice to the ability of the parties
to raise and argue the jurisdictional issue discussed in the motion in their respective
briefs.” For the reasons discussed below, we have determined that the jurisdictional issue
is dispositive in this appeal.
3
 We note that, with respect to the constitutional issues raised, the appellants failed to notify the Attorney
General of this appeal as required by Tenn. R. Civ. P. 24.04. The trial court permitted the Attorney
General to cease participating in the case once the court had determined that the statute was
constitutional.


                                                   -4-
        The plaintiffs filed their appeal pursuant to Tenn. R. App. P. 3, which provides, in
part, as follows:

        In civil actions every final judgment entered by a trial court from which an
        appeal lies to the Supreme Court or Court of Appeals is appealable as of
        right. Except as otherwise permitted in rule 9 and in Rule 54.02 Tennessee
        Rules of Civil Procedure, if multiple parties or multiple claims for relief are
        involved in an action, any order that adjudicates fewer than all the claims
        or the rights and liabilities of fewer than all the parties is not enforceable
        or appealable and is subject to revision at any time before entry of a final
        judgment adjudicating all the claims, rights, and liabilities of all parties.

Tenn. R. App. P. 3(a) (emphasis added). Under Tenn. R. App. P. 3(a), an order that does
not adjudicate all of the claims between all of the parties is “subject to revision at any
time before entry of a final judgment” and is not appealable as of right. As our Supreme
Court has stated, “[a] final judgment therefore is one that resolves all of the parties’
claims and leaves the court with nothing to adjudicate.” Ball v. McDowell, 288 S.W.3d
833, 836-37 (Tenn. 2009); see also In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn. 2003) (“A final judgment is one that resolves all the issues in the case, ‘leaving
nothing else for the trial court to do.’”) (quoting State ex rel. McAllister v. Goode, 968
S.W.2d 834, 840 (Tenn. Ct. App. 1997)).

       In their notice of appeal, the plaintiffs state that they appeal from the trial court’s
January 3, 2018 order granting sanctions and its June 8, 2018 order denying the plaintiffs’
motion to alter or amend the January 3, 2018 order. We will focus on the January 3,
2018 order as it is the substantive order at issue. That order did not resolve all of the
parties’ claims, leaving nothing else for the trial court to adjudicate. Rather, the order
imposed sanctions for the plaintiffs’ failure to comply with the trial court’s previous
qualified protective order allowing the defendants to conduct ex parte interviews with
some of Ms. Kelly’s treating healthcare providers. The claims asserted in the plaintiffs’
complaint remain unresolved. Thus, the January 3, 2018 order does not constitute a final
judgment appealable under Tenn. R. App. P. 3.

       The plaintiffs assert that their appeal is proper because the January 3, 2018 order
imposes penalties that necessitate a finding of criminal contempt. If the January 3, 2018
order were a contempt order, the plaintiffs’ appeal would be proper under Tenn. R. App.
P. 3.4 We conclude, however, that the plaintiffs’ analysis on this issue is flawed.

4
  As our Supreme Court has stated, “a contempt proceeding is sui generis and is considered incidental to
the case out of which it arises, and often stems from an underlying proceeding that is not complete.” Doe
v. Bd. of Prof’l Responsibility, 104 S.W.3d 465, 474 (Tenn. 2003). Thus, “[a] judgment of contempt
fixing punishment is a final judgment from which an appeal will lie.” Hall v. Hall, 772 S.W.2d 432, 436
(Tenn. Ct. App. 1989) (citing State v. Green, 689 S.W.2d 189, 190 (Tenn. Crim. App. 1984)).


                                                  -5-
According to the plaintiffs, the order imposes monetary sanctions and “coerced speech”
(referencing the requirement that plaintiffs’ counsel write a letter of retraction) and
punishes them for violating a court order outside the presence of the court, thereby
implicating the procedural requirements of Tenn. R. Crim. P. 42(b), which applies to
criminal contempt proceedings.

       As the plaintiffs point out, trial courts may use criminal contempt when a party or
attorney fails to comply with the court’s order. Sanders v. Sanders, No. 01A01-9601-
GS-00021, 1997 WL 15228, at *2 (Tenn. Ct. App. Jan. 17, 1997). Unlike civil contempt
(the purpose of which is to benefit a litigant), criminal contempt is intended “to restore
the dignity and authority of the court” and as “punishment for failing to comply with a
court’s order.” Id. As in the cases cited by the plaintiffs, the usual punishment for
criminal contempt is “confinement for a definite term.” Id.; see also Storey v. Storey; 835
S.W.2d 593, 599 (Tenn. Ct. App. 1992); Crabtree v. Crabtree, 716 S.W.2d 923, 924-25
(Tenn. Ct. App. 1986).

       These characteristics of contempt orders do not describe the January 3, 2018 order
at issue. In the January 3, 2018 order, the trial court stated that “any further interference
with the Defendants’ discovery rights, including the right to interview treating healthcare
providers, shall result in dismissal of this case.” (Emphasis added). Thus, the trial court
expressly referred to the order as one governing discovery rights. With the passage of
Tenn. Code Ann. § 29-26-121(f), the legislature authorized ex parte interviews, an
informal method of discovery.5 Moreover, this Court has held that Tenn. Code Ann. §
29-26-121(f) is not preempted by the Health Insurance Portability and Accountability Act
(HIPAA). Caldwell v. Baptist Mem’l Hosp., No. W2015-01076-COA-R10-CV, 2016
WL 3226431, at *8 (Tenn. Ct. App. June 3, 2016).6 And, unlike a contempt order, the

5
 The formal discovery methods addressed by the Tennessee Rules of Civil Procedure do not include ex
parte interviews. TENN. R. CIV. P. 26.01. Prior to the enactment of Tenn. Code Ann. § 29-26-121(f), our
Supreme Court held that ex parte communications between defense attorneys and non-party treating
physicians violated the implied covenant of confidentiality between physicians and patients. Alsip v.
Johnson City Med. Ctr., 197 S.W.3d 722, 723-24 (Tenn. 2006).
6
    Courts in other states have discussed the policy considerations supporting ex parte interviews:

          Restricting parties to formal methods of discovery would not aid in the search for truth,
          and it would only serve to complicate trial preparation. . . . As recognized by other
          jurisdictions, “such informal methods are to be encouraged, for they facilitate early
          evaluation and settlement of cases, with a resulting decrease in litigation costs, and
          represent further the wise application of judicial resources.” Trans-World Investments v.
          Drobny, 554 P.2d 1148, 1152 (Alaska, 1976). There is no justification for requiring
          costly depositions, for example, without knowing in advance that the testimony will be
          useful. The public policy of simplifying litigation and encouraging settlement militates in
          favor of these interviews, providing there has been a waiver of the physician-patient
          privilege. . . .


                                                     -6-
January 3, 2018 order does not use imprisonment as a sanction; rather, the trial court
imposed monetary sanctions and required the plaintiffs’ attorney to write a letter of
retraction.

       We reject the plaintiffs’ argument that the January 3, 2018 order is a contempt
order. Rather, the trial court used its inherent discretion to impose sanctions to control
the discovery process. See Tatham v. Bridgestone Ams. Holding, Inc., 473 S.W.3d 734,
742 (Tenn. 2015).

       The plaintiffs also argue that this appeal is proper under the collateral order
doctrine; they cite cases for the proposition that an award of sanctions, which is separate
from the merits of the underlying case, is final under the collateral order doctrine. As we
will discuss below, however, the cases do not stand for such a broad proposition. The
Tennessee cases cited by the plaintiff involved civil rights actions under 42 U.S.C.
§ 1983. See Cantrell v. DeKalb Cnty., 78 S.W.3d 902, 906 (Tenn. Ct. App. 2001); Fann
v. Brailey, 841 S.W.2d 833, 834 (Tenn. Ct. App. 1992); Kennedy v. City of Cleveland,
797 F.2d 297, 298-300 (6th Cir. 1986). In Mitchell v. Forsyth, 472 U.S. 511, 526-30
(1985), the United States Supreme Court held that the denial of a claim for qualified
immunity under the Civil Rights Act constitutes a “final decision” under 28 U.S.C. §
1291 and is, therefore, subject to immediate appeal even though there is not yet a final
judgment in the case. In so holding, the Court relied upon the collateral order doctrine,
which originated in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).
Mitchell, 472 U.S. at 524-25.

       In the Cohen case, a stockholder derivative action, a New Jersey statute, if
applicable, would make the plaintiff stockholders liable for expenses and attorney fees in
the event their derivative suit was not successful; and the law would require the plaintiffs
to indemnify the defendant corporation prior to prosecution of the suit. Cohen, 337 U.S.


                Although the [court] rules are silent on informal methods of discovery,
       prohibition of all ex parte interviews would be inconsistent with the purpose of providing
       equal access to relevant evidence and efficient, cost-effective litigation. The omission of
       interviews from the court rules does not mean that they are prohibited, because the rules
       are not meant to be exhaustive. See MCR 2.302(F)(2) (permitting parties to modify the
       court rules to use other methods of discovery). Their absence from the court rules does
       indicate that they are not mandated and that the physician cannot be forced to comply, but
       there is nothing in the court rules precluding an interview if the physician chooses to
       cooperate. Furthermore, where there is a legitimate concern over the discovery of
       irrelevant data, the possibility of undue influence, or the threat of breach of the
       physician’s ethical duty, the party asserting the privilege could always establish the
       proper parameters for questioning through a protective order. MCR 2.302(C).

Domako v. Rowe, 475 N.W.2d 30, 36 (Mich. 1991); see also Arons v. Jutkowitz, 880 N.E.2d 831, 838
(N.Y. 2007).


                                                  -7-
at 543-45. The defendants sought a $125,000 bond. Id. at 545. The district court opined
that the state statute did not apply in federal court; the court of appeals reached the
opposite result. Id. The threshold issue before the Supreme Court was whether the
district court’s order refusing to apply the statute was a final decision subject to appeal
under 28 U.S.C. § 1291. Id. The Court reasoned that the order “did not make any step
toward final disposition of the merits of the case and will not be merged in final
judgment.” Id. at 546. At the time of judgment, “it will be too late effectively to review
the present order and the rights conferred by the statute, if it is applicable, will have been
lost, probably irreparably.” Id. The Court reached the following conclusion:

               This decision appears to fall in that small class which finally
       determine claims of right separable from, and collateral to, rights asserted
       in the action, too important to be denied review and too independent of the
       cause itself to require that appellate consideration be deferred until the
       whole case is adjudicated. The Court has long given this provision of the
       statute this practical rather than a technical construction. Bank of Columbia
       v. Sweeney, [26 U.S. 567, 569 (1828)]; United States v. River Rouge
       Improvement Co., 269 U.S. 411, 414, 46 S. Ct. 144, 145, 70 L. Ed. 339
       [(1926)]; Cobbledick v. United States, 309 U.S. 323, 328, 60 S. Ct. 540,
       542, 84 L. Ed. 783 [(1940)].

              We hold this order appealable because it is a final disposition of a
       claimed right which is not an ingredient of the cause of action and does not
       require consideration with it. But we do not mean that every order fixing
       security is subject to appeal. Here it is the right to security that presents a
       serious and unsettled question. If the right were admitted or clear and the
       order involved only an exercise of discretion as to the amount of security, a
       matter the statute makes subject to reconsideration from time to time,
       appealability would present a different question.

Id. at 546-47.

       The plaintiffs cite In re All Assessments, 67 S.W.3d 805, 818 (Tenn. Ct. App.
2001), and assert that Tennessee follows the rule set forth in Cohen. We respectfully
disagree. In In re All Assessments, the court was called upon to determine the
constitutionality of statutory depreciation schedules for tangible personal property. In re
All Assessments, 67 S.W.3d at 816. One issue was whether the Tennessee courts were
bound by federal court decisions interpreting the state constitution. Id. at 818. In that
context, the court quoted with approval from Johnson v. Fankell, 520 U.S. 911, 916
(1997), concerning the definition of “final decision” adopted in the Mitchell decision,
which was “‘an application of the ‘collateral order’ doctrine first recognized in Cohen.’”
Id. (quoting Johnson, 520 U.S. at 916). The point being made by the court was that it
was not bound by a federal district or circuit court definition of what constitutes a “final

                                            -8-
decision” in the case before it. Id. The only Tennessee cases cited by the plaintiffs that
apply the collateral source doctrine are federal civil rights claims.

       In the present case, there is no basis for appeal of the January 3, 2018 order (and
the June 18, 2018 order) under Tenn. R. App. P. 3. Rather, as in other cases involving an
order that is not final under Tenn. Code Ann. § 29-26-121(f), an extraordinary appeal
under Tenn. R. App. P. 10 is the appropriate avenue for an appeal. See Caldwell, 2016
WL 3226431, at *1.

                                      CONCLUSION

       For the foregoing reasons, the appeal is dismissed, with costs of the appeal
assessed against the appellants, Hallysah Ibsen and Robert Kelly, for which execution
may issue if necessary.


                                                 ________________________________
                                                 ANDY D. BENNETT, JUDGE




                                          -9-